Citation Nr: 1133211	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  07-09 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1968 to February 1970 and periods of active duty in the U.S. Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from rating decisions issued in January 2003 and November 2005, form the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In August 2008, the Veteran testified at a Board hearing before the undersigned.  A copy of the hearing transcript has been associated with the claims file.

The  issues of entitlement to service connection for throat cancer and entitlement to a total disability rating based on individual unemployability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran has no confirmed service in the Republic of Vietnam; thus exposure to Agent Orange is not presumed.

2.  There is no competent evidence of record relating the Veteran's prostate cancer to active service, to include any exposure to herbicide agents.

3.  The weight of the probative evidence does not show that a current left knee disability is related to an injury sustained on active duty service, to include active duty for training service.  


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by active service and may not be presumed to be.  38 U.S.C.A. §§ 101(21), (24), 1110, 1112, 5107 (West 2002 & West 2010); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309, (2010).

2.  A left knee disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 101(21), (24), 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Pre-decisional letters sent in December 2002, October 2004, July 2005, and September 2005 fully satisfied the duty to notify provisions pertaining to the Veteran's claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Veteran was notified of the information and evidence necessary to substantiate the claims; which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA; and the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Further, the Veteran's service, VA, and private treatment records have been obtained, to the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence relevant to the issues on appeal exists, and further efforts to obtain records would be futile.

The Board notes that the Veteran was not afforded a VA medical examination in connection with his claims.  The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The United States Court of Appeals for Veterans Claims (Court) has held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As will be discussed further below, the Board concludes that a VA medical examination is not warranted in this case because the evidence of record does not show any evidence of herbicide exposure in service, nor does it indicate any relationship between the Veteran's current disorders and service.  Thus, VA's duty to assist with respect to the issues adjudicated herein has been met.  

Finally, the Board notes that these matters were remanded by the Board in February 2009 for additional development.  In April 2009, the RO contacted the National Personnel Records Center (NPRC) to try to verify if the Veteran set foot in Vietnam as alleged.  A response from NPRC did not verify any service in Vietnam.  The RO also obtained information concerning the Veteran's service in the Army National Guard.  Based on these efforts, the Board finds that there has been substantial compliance with its remand directive.  

II.  Law and Analysis

	A.  Service Connection for Prostate Cancer

The Veteran contends that his prostate cancer is the result of exposure to herbicides during service.  He reported that in 1968 he landed briefly at DaNang Air Force Base in the Republic of Vietnam, while traveling from Norton Air Force Base in California to Kadena Air Force Base in Okinawa, Japan, where he was stationed.  The Veteran contends that he deboarded the plane at DaNang for roll call and was exposed to herbicides at that time. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Thus, in order to establish service connection for a claimed disorder, the following must be shown: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Pond v. West, 12 Vet. App. 341, 346 (1999) (holding that service connection requires medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury); Hickson v. West, 12 Vet. App. 247, 253 (1999)

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2010).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  

Thus, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, it must be shown that the veteran served in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the veteran must have been diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e), or a nexus between the currently diagnosed disability and service must otherwise be established.  See Brock v. Brown, 10 Vet. App. at 162.

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  The Federal Circuit in Haas v. Peake, 525 F.3d 1168, 1191 (Fed. Cir. 2008) upheld VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring actual service on land in Vietnam.

Turning to the merits of the Veteran's claim, a review of the service treatment records shows no evidence of treatment for or diagnosis of prostate cancer.  A review of the service personnel records shows no evidence of service in the Republic of Vietnam.  In this regard, records show the Veteran had approximately one year of foreign service in Okinawa, Japan.  A Sea and Air Travel Embarkation Slip, from the Veteran's personnel file, shows that he departed Norton Air Force Base in California on July 31, 1968 and landed at Kadena Air Force Base in Okinawa, Japan on August 2, 1968.  Thereafter, he departed Kadena Air Force Base on August 29, 1969 and arrived at Travis Air Force Base in California on August 29, 1969.  The travel record shows no evidence that the Veteran's plane landed at DaNang Air Force Base during either trip.  The Veteran's service records are devoid of any evidence that the Veteran set foot in the Republic of Vietnam at any time during his service.  The Board finds that the official service records describing the Veteran's locations during active duty service are afforded greater probative weight than his lay testimony provided in an effort to gain VA compensation benefits.  

With regard to the Veteran's claim of herbicide exposure during service, records do not confirm service in the Republic of Vietnam; thus exposure to herbicides cannot be presumed.  Therefore, service connection cannot be granted on an herbicide presumptive basis.  However, the claimant is not precluded from establishing service connection with proof of direct causation.  

As discussed above, service treatment records show no evidence of treatment for or diagnosis of prostate cancer.  

Post-service VA treatment records show the first evidence of treatment for and a diagnosis of prostate cancer in June 2002.  Thereafter, in July 2002, the Veteran underwent a radical prostatectomy.  Private and VA records show continued treatment since that time.  Such records offer no indication that the Veteran's prostate cancer is related to service, to include herbicide exposure.

The Board notes that this absence of evidence constitutes negative evidence tending to disprove the claim that the Veteran had an injury or disease in service which resulted in chronic disability or persistent symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom; Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact); see also 38 C.F.R. § 3.102 (noting that reasonable doubt exists because of an approximate balance of positive and "negative" evidence).  Thus, the lack of any objective evidence of continuing complaints, symptoms, or findings for many years after service tends to show that the Veteran's prostate cancer is not related to service.  

With respect to the Veteran's own contentions that his prostate cancer is related to service, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." 

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In this case, the Board finds the Veteran's contentions regarding the etiology of his prostate cancer are of little probative weight given his lack of demonstrated medical expertise.  Significantly, the claims folder contains no competent and credible evidence associating the Veteran's prostate cancer to his active duty, to include herbicide exposure.  

With respect to the Veteran's contentions that he was exposed to herbicides when landing at DaNang Air Force Base in the Republic of Vietnam, the Board finds these claims are inconsistent with his service and uncorroborated by his service records.  Thus, herbicide exposure cannot be conceded in this case and service connection is not established.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for prostate cancer.  Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

      B.  Service Connection for a Left Knee Disability

The Veteran contends that his current left knee disability is related to an injury sustained in service.  Specifically, he reported injuring the knee in June 1980 while serving on a period of active duty for training in the National Guard.  He stated that he fell in a hole, injuring both his right and left knees.  See August 2008 hearing transcript, p.11.

A review of the service treatment records shows no evidence of complaints of or treatment for a left knee injury.  Notably, multiple records from June 1980 show that the Veteran reported and was treated for a right knee injury without mention of the left knee.

Post-service treatment records show that the Veteran reported a history of multiple inservice injuries, but reported no history of injury to the left knee.  Notably, in an April 2002 VA treatment record, the Veteran reported a history of injury to the right leg during service in the National Guard in August 1980, as well as left shoulder and right wrist injuries in service in 1970, but he did not report any history of injury to the left knee or any current knee problems.

A review of the record shows the Veteran's first complaints regarding the left knee in an April 2003 VA treatment record, in which he reported pain, instability, and popping in the knee joint.  The examiner indicated possible degenerative joint disease.  VA treatment records from 2006 and 2007 show treatment for and a diagnosis of arthritis in the left knee joint.  An August 2010 X-ray report shows a diagnosis of degenerative arthritis of the left knee.

A review of the evidence of record reflects a current diagnoses of a left knee disability.  However, the question remains as to whether the Veteran's current left knee disability is related to military service.  See Pond, 12 Vet. App. 341.  In this regard, the Board finds a lack of an in-service injury and continuity of symptomatology between the Veteran's current symptoms and service.  

The Board acknowledges the Veteran's contentions with regard to the left knee disability that he experiences and concedes that he is competent to make such statements.  However, the Board does not find his statements credible.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  

Rather, the Board finds that the Veteran's contention that his current left knee disability is related to service is unsupported by the record.  Of particular significance to the Board is the fact that the Veteran first filed a claim for service connection for a left knee disability in June 2005, many years after active duty.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the credibility of testimony].  The Board also finds significant the fact that the Veteran did not relate his left knee to service until after he filed a claim for service connection in 2005.  

Further, the Board notes that there is no evidence of complaints of or treatment for the left knee during active duty for training service in the National Guard.  Although the Veteran contends that he injured the left knee in service in June 1980, at the same time he injured the right knee, the service records show no evidence of a left knee injury.  In fact, the records show multiple notations of complaints of and treatment for the right knee without mention of the left knee.  Thus, the records do not support the Veteran's claim of a left knee injury in service.  Further, the Board points to multiple post-service treatment records in which the Veteran reported a history of inservice injury to the right knee, left shoulder, and right wrist, but failed to report a history of injury to the left knee or note any current left knee problems.  Therefore, the Board finds that the Veteran's current contentions regarding continuity of symptomotolgy are simply not credible.  Additionally, he did not seek treatment for the left knee until 2003, many years after service discharge.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that the Board is obligated to determine the credibility of lay statements).  See also Layno, 6 Vet. App. at 469.  

The Board notes that absence of a disorder in the service treatment records or of persistent symptoms of such a disorder at separation, along with the earliest evidence of symptoms of a left knee problem being many years later, constitutes negative evidence tending to weigh against the assertion that the Veteran was disabled from any disease or injury during service.  See, e.g., Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the veteran's health and medical treatment during and after military service).  

With regard to the evidentiary gap in this case between active service and the earliest complaints of and treatment for a left knee disability, the Board notes that this absence of evidence constitutes negative evidence tending to disprove the Veteran's claim that he had an injury or disease in service which resulted in chronic disability or persistent symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact); see also 38 C.F.R. § 3.102 (noting that reasonable doubt exists because of an approximate balance of positive and "negative" evidence).  Thus, the lack of any credible evidence of continuing complaints, symptoms, or findings for many years between the period of active duty and the first post-service complaints or symptoms of a left knee disability is itself evidence which tends to show that the Veteran's current left knee disability did not have its onset in service or for many years thereafter.  

Of further significance to the Board in this matter is the fact that the claims folder contains no competent, probative evidence of an association between the currently-diagnosed left knee disability and the Veteran's active duty.  [The Veteran has not been shown to have the required medical expertise to support such a nexus with his own contentions.]  For these reasons, the Board finds that the claim of service connection for left knee disability must be denied.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a left knee disability.  Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  



ORDER

Service connection for prostate cancer is denied.  

Service connection for a left knee disability is denied.  



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


